Case 7:16-cr-00641-KMK Document 45 Filed 06/11/20 Page 1 of 1

Case 7:16-cr-004f EM PaKQ GT f7R0 Page 1 of 1

 

Green & Willstatter

ATTORNEYS AT LAW
200 MAMARONECK AVENUE
SUITE 6GO5
WHITE PLAINS, NEW YORK 1OGO1

THEODORE S. GREEN (914) 948-5656
RICHARD D. WILLSTATTER FAX (914) 948-8730 E-MAIL: THEOSGREEN@MSN.COM

June 11, 2020

Hon. Kenneth M. Karas

United States District Court

300 Quarropas Street

White Plains, New York 10601

Re: United States v. Nicholas Pagano, 16 Cr 641 (KMK)

Dear Judge Karas:

This letter is an application to appoint undersigned counsel pursuant to the Criminal Justice
Act to represent Mr. Pagano in post-judgment proceedings seeking compassionate release purusant
to 18 U.S.C. §3582(c)(1)(A). Lalso ask that the appointment be nunc pro tunc as of April 3, 2020.
I had previously been Mr. Pagano’s CJA-appointed counsel in the underlying prosecution of this

case.
Beginning April 3, 2020, I commenced work on evaluating whether a motion for

compassionate release could be made for Mr. Pagano, and I filed such motion on April 8, 2020, At
the Court’s direction, the government responded, and on April 15, 2020, the motion was denied on
exhaustion grounds without prejudice to renew. I am planning to follow up in the near future with

arenewed motion,
Very truly yours,

sf Theodore S. Green
Theodore §. Green

ce: All counsel (by ECF) Granted.

So Ordered.

MV tail

6/11/20

 

 
